DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Benson at al. ( US Patent Publication: 20130293688, “Benson”) in view of  Muller et al. ( “The BoomRoom: Mid-air Direct Interaction with Virtual Sound Sources”,   CHI 2014, One of a CHInd, Toronto, ON, Canada, 247-256 0 and Poulos et al. ( US Patent Publication: 20170052595, “Poulos”).
Regarding claim 12, Benson teaches, an apparatus (Fig. 17) for acquiring a spatial map of auditory perception of a subject, wherein said apparatus comprises:
 So, the act of viewing images on the display portions 230 is another example of a substantially immersive experience for the user, in that the user is at least inhibited from seeing other things which would otherwise be visible in the vicinity of the user.”)
-    a motion capture  (element 720) system, a first location marker and a second location marker, the motion capture system being configured for measuring the spatial coordinates of said first and second location markers, ( [0105] captures the location or coordinates of markers )
-    a sound source, configured for being placed at a target location around the subject, (“[0117] Referring to FIG. 20, a sound source at a particular position 810 is 
detected by spaced apart microphones at respective positions 820, 830.”)
             wherein said apparatus further comprises a control unit (element 740)  
calibrating the subject’s position, by displaying instructions to the subject, using the head-mounted visual display system worn by the subject, in order to acquire a reference position of the subject, the subject's position being measured using the motion capture system  by measuring the spatial coordinates of the first location marker said first location marker being worn by the subject, ( Benson [0105] captures the location or coordinates of markers and from the position of one marker relating to HMD, determines a position of the user or subject.  [0103] indicates that user is given 
	 Benson doesn’t expressly teach, the head-mounted visual display system further comprising an eye-tracking device;   an acquisition interface, configured for being commanded by the subject,
implement a plurality of successive test sequences, each test sequence comprising steps of:
b)    choosing choice of spatial coordinates of a target location of the sound source, said target location being located around the subject, 
c)    emitting emission of a predefined sound, using said sound source placed at said target location, (page 251 left column paragraph 6 emits  a predefined sound)
d)    in response to acquisition instructions generated by the subject using the acquisition interface, acquiring acquisition of an estimated location of said sound source using the motion capture system by measuring the spatial coordinates of the second location marker, said second location marker being held and pointed by the subject towards a perceived location of the sound source.
However, Muller teaches, an acquisition interface, configured for being commanded by the subject (Page 251 Paragraph 5 indicates user selects a sound source with button )
implement a plurality of successive test sequences, each test sequence comprising steps of:

b)    choosing choice of spatial coordinates of a target location of the sound source, said target location being located around the subject, (page 250 right column 4th paragraph discloses choosing a location or spatial coordinate of location of sound.)
c)    emitting emission of a predefined sound, using said sound source placed at said target location, (page 251 left column paragraph 6 emits  a predefined sound)
d)    in response to acquisition instructions generated by the subject using the acquisition interface, acquiring acquisition of an estimated location of said sound source using the motion capture system by measuring the spatial coordinates of the second location marker, (page 251 left column Paragraphs 5-6 discloses in response user’s instruction of selecting a sound source, Muller accepts the instruction and provides the emitted sound at location).
 Benson and Muller are analogous as they are from the profiling of sound in a view of a user.
Therefore it would have been obvious of an ordinary skilled person in the art before effective filing date of the claimed invention to have modified Benson to have included ;   an acquisition interface, configured for being commanded by the subject, implement a plurality of successive test sequences, each test sequence comprising steps of: b)    choosing choice of spatial coordinates of a target location of the sound source, said target location being located around the subject, c)    emitting emission of a predefined sound, using said sound source placed at said target location, (page 251 left column paragraph 6 emits  a predefined sound)  d)    in response to acquisition instructions generated by the subject using the acquisition interface, 
Benson as modified by Muller teaches, said second location marker being held and pointed by the subject towards a perceived location of the sound source (Benson has multiple markers and their positions are tracked by camera of the Benson.) 
Benson as modified by Muller  doesn’t expressly teach,  the head-mounted visual display system further comprising an eye-tracking device and acquiring acquisition of an estimated location  based on a step of measurement of an orientation of the subject’s gaze using the eye-tracking device.
Poulos teaches, head-mounted visual display system further comprising an eye-tracking device and acquiring acquisition of an estimated location based on a step of measurement of an orientation of the subject’s gaze using the eye-tracking device. ([0019] discloses an HMD having eye tracking device that tracks a gaze of the user and estimates a location/position of the sound source based on gaze direction)
Benson as modified by Muller and Poulos are analogous as they are from the field of HMD.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Benson as modified by Muller to have the head-mounted visual display system comprise an eye-tracking device and acquiring acquisition of an estimated location based on a step of  Poulos for the purpose of accurately determining the location of a sound source.

Claim 1 recites a method and its steps are similar in scope and functions of the elements of the device claim 12 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 12.


Regarding claims 2 and 13, Benson as modified by Muller and Poulos teaches, wherein the control unit is further programmed, during step b), to choose spatial coordinates of a target location that is different from the target location of, at least, the previous test sequence. (Muller, page 250 right column 4th paragraph discloses choosing a location or spatial coordinate of location of sound. Additionally see page 251 left Coolum paragraph 5-6.)

Regarding claims 3 and 14, Benson as modified by Muller and Poulos teaches, wherein the control unit is further programmed to compute automatically a difference between each estimated location and each corresponding target location. (Muller page 251 right column paragraphs 3-5 and Fig. 3 discloses compute automatically a difference between each estimated location and each corresponding target location).

Benson as modified by Muller and Poulos teaches, wherein step d) further comprises the measurement of an orientation of the subject's head, by measuring the spatial coordinates of the first location marker using the motion capture system relative to a reference position. (Poulos, Paragraph [0019] discloses the orientation of head is measured. Benson teaches measuring coordinates of a fist marker.  It would have been obvious for Poulos’ method of generating orientation of head from the spatial coordinate of marker comparing with a reference position as one of known method measuring orientation of head of a user.) 

Regarding claims 5 and 15, Benson as modified by Muller and Poulos teaches, wherein the motion capture system is a video motion capture system and the first and second markers are optical markers. (Benson [0105] discloses that the markers are optical markers and element 720 is a virtual camera based on figure.)

Regarding claim 6,   Benson as modified by Muller and Poulos teaches,   wherein step a) comprises displaying positioning instructions on the head-mounted visual display. (Benson [0105] captures the location or coordinates of markers and from the position of one marker relating to HMD, determines a position of the user or subject.  [0103] indicates that user is given instruction to follow………………….”In other alternatives, instead of changing the user's view, a warning message could be provided through the earpieces 220 as an audible warning, such as "sit down now".  Further options will be discussed below in connection with FIGS. 23-25.”)

 Benson as modified by Muller and Poulos teaches, wherein, during step b), the target location is selected randomly. (Muller, page 250 right column 4th paragraph discloses choosing a location or spatial coordinate of location of sound randomly Additionally see page 251 left Coolum paragraph 5-6 )

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Benson as modified by Muller and Poulos and further in view of Yamada et al. ( US patent: 5873735, “Yamada”).

Regarding claim 8, Benson as modified by Muller and Poulos teaches, wherein step b) further comprises:  
determining the actual position of the sound source, using the motion capture system to measure spatial coordinates of a third location marker placed on the sound source. (Muller, Page 249, “The user can use a large paddle with a visual marker attached to the end to position a sound source.” Primary reference teaches the use of optical marker to determine a location of an object.)
However, Benson as modified by Muller and Poulos doesn’t expressly teach, displaying the spatial coordinates of the target location, and
However, Yamada teaches, displaying the spatial coordinates of a target location ((33)   There are further provided coordinate designating means for designating the specific position coordinates of the sound information displayed by the display means,”)
Benson as modified by Muller and Poulos and Yamada are analogous as they are from the field of analyzing light source position.


Regarding claim 9, Benson as modified by Muller and Poulos and Yamada teaches, wherein the motion capture system is a video motion capture system and the first, second and third markers are optical markers. (Benson motion capture system 1720 is a video camera based on the figure.  Muller, Page 249, “The user can use a large paddle with a visual marker attached to the end to position a sound source.”)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Benson as modified by Muller and Poulos and further in view of Rabin et al. ( US patent: 9053562, “Rabin”).
Regarding claim 10, Benson as modified by Muller and Poulos doesn’t expressly teach, wherein it further comprises generating a graphical representation of said acquired estimated locations of the sound source.
However Rabin teaches, generating a graphical representation of said acquired estimated locations of the sound source. (Fig. 19 step 1920 and 1940 generates a representation of sound source on 3D.)
Rabin and Benson as modified by Muller and Poulos are analogous as they are from the field of image generation.
 Benson as modified by Muller and Poulos to have included generating a graphical representation of said acquired estimated locations of the sound source as taught by Rabin for the purpose of better visualization in a map or in a display. 

Regarding claim 11, Benson as modified by Muller, Poulos and Rabin teaches, wherein the said graphical representation is a three-dimensional graphical representation displayed on a graphical user interface. (Rabin, Fig. 19 step 1920 and 1940 generates a representation of sound source on 3D. The motivation is same as claim 10.)

Response to Arguments
Applicant’s arguments, see remarks Page 6-7 filed 11/21/2018, with respect to rejection of independent claim 1 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Page 6, “Benson essentially discloses a head-mountable display system comprising a video display and earpieces supplied with video and audio signals for viewing by an observer. The device is also capable of capturing sounds and images in the vicinity of the user (paragraphs 73-80) in order to detect events relating to potential safety hazards or other matters requiring immediate attention from the user (paragraph 47). Thus, even if the device disclosed in Benson may detect 
Examiner replies, claim 1 doesn’t recite a limitation where sound source is being moved by the system. Claim 1 only the sound source has to be placed near the user. But the claimed system doesn’t place a sound system.  Claim 1 recites, “choosing spatial coordinates of a target location of a sound source, said target location being located around the subject”. Claim 1 recites the location of sound source is around the subject.  Benson [0117] detects a sound source which is at a particular position near the user. Therefore sound source is already placed near the user. Benson, “[0117] Referring to FIG. 20, a sound source at a particular position 810 is detected by spaced apart microphones at respective positions 820, 830.”  Applicant’s noted paragraph [0047] of Benson just tells the problem of noise reducing headset. It doesn’t say anything about where sound source can be placed.  Paragraph {0048] provides the solution how to detect those sound source and provide an attention to the user. Therefore applicant’s argument is not persuasive.

Applicant argues, see remarks Page 6, “Furthermore, in Benson, the identification of the sound source appears to be performed automatically, but not in response to instructions of the user. And, in Benson, the orientation of the subject’s gaze is not measured.”
Examiner replies, claim 1 doesn’t recite identification of the sound source in response to instruction. Claim 1 recites determining the location of the sound source….. “acquiring an estimated location of said sound source” in response to acquisition instruction. The use of gaze is not shown from Polulos not from Benson.

Applicant argues, “Muller fails to disclose a head mounted display and an eye-tracking device integrated with the head-mounted visual display system, and also fails to disclose calibrating the subject’s position, by displaying instructions to the subject, using a head-mounted visual display system worn by the subject, in order to acquire a reference position of the subject. The purpose of the system disclosed in Muller is primarily to generate virtual sound sources and is not comparable to the claimed invention. ”
Examiner replies, Mueller doesn’t have HMD (Primary reference already has an HMD) but it can’t be an argument that this can’t be used as a secondary reference. Benson and Muller are analogous as they are from the profiling of sound in a view of a user. Benson [0105] [0103]teaches, by displaying instructions to the subject, using the head-mounted visual display system worn by the subject, in order to acquire a reference position of the subject, the subject's position being measured using the motion capture system  by measuring the spatial coordinates of the first location marker said first location marker being worn by the subject. Mueller is included for providing user’s instruction generated by the subject using the acquisition interface, acquiring acquisition of an estimated location of said sound source using the motion capture system by measuring the spatial coordinates of the second location marker. Mueller Page 251 left column Paragraphs 5-6 discloses in response user’s instruction of selecting a sound source, Muller accepts the instruction and provides the emitted sound at location 

Applicant argues, see remarks Page 7, Poulos fails to disclose the following limitations of claim 1:
b)    choosing spatial coordinates of a target location of a sound source, said target location being located around the subject,
c)    emitting a predefined sound, using a sound source placed at said target location,
d)    in response to acquisition instructions generated by the subject using an acquisition interface, acquiring an estimated location of said sound source, by using the motion capture system to measure the spatial coordinates of a second location marker held and pointed by the subject towards a perceived location of the sound source, and measuring an orientation of the subject’s gaze, using an eye-tracking device integrated with the head-mounted visual display system.”
Poulos discloses a head mounted display system with eye tracking cameras for selecting a 3-dimensional digital object in a virtual environment using the gaze of the user, but no interaction with any sound source is ever disclosed.”
Examiner replies, Mueller teaches, b)    choosing choice of spatial coordinates of a target location of the sound source, said target location being located around the subject, (page 250 right column 4th paragraph discloses choosing a location or spatial coordinate of location of sound.)

d)    in response to acquisition instructions generated by the subject using the acquisition interface, acquiring acquisition of an estimated location of said sound source using the motion capture system by measuring the spatial coordinates of the second location marker, (Mueller, page 251 left column Paragraphs 5-6 discloses in response user’s instruction of selecting a sound source, Muller accepts the instruction and provides the emitted sound at location).
The above argued limitation is not shown from Poulos,
 Poulos [0019] teaches, head-mounted visual display system further comprising an eye-tracking device and acquiring acquisition of an estimated location based on a step of measurement of an orientation of the subject’s gaze using the eye-tracking device.  The interaction of sound source is taken from Mueller.

Applicant argues, “Therefore, the subject matter defined in claim 1 cannot be derived from the cited references, considered alone or in any combination thereof.”
Examiner replies, applicant is indicating “the claimed method taken as a whole cannot be derived from the combined references Benson, Muller and Poulson” but in the argument applicant argued each reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616